TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00824-CV




Cindy Goodman, Appellant

v.

Texas Department of Family and Protective Services, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
NO. O4-1546-F395, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        The trial court signed its final order terminating appellant Cindy Goodman’s parental
rights on December 14, 2005.  Appellant timely filed her notice of appeal.  On January 17, 2006, the
trial court signed an order denying appellant’s motion for appointing appellate counsel, finding that
appellant was not indigent so as to qualify for appointed counsel.  The clerk’s record was due on
March 31, and on March 29, the district clerk’s office informed this Court that it had notified
appellant of the cost of the clerk’s record on January 23, but that appellant had not yet made
arrangements to pay for the record.  On April 6, we sent notice that the record was overdue and that
the appeal was in jeopardy of being dismissed for want of prosecution.  On May 5, appellant’s trial
counsel informed the Court that he had been discharged from the case and did not know how to
locate appellant.  On May 11, we sent notice to appellant’s last two known addresses, informing her
that the record was overdue and that no arrangements had been made to pay for it.  We requested that
appellant file a report explaining the status of the appeal, warning her that the appeal would be
dismissed if she did not respond by May 22.  To date, appellant has not responded to the notice by
letter or other means.  We therefore dismiss the appeal for want of prosecution on our own motion. 
Tex. R. App. P. 42.3(b).
 
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed for Want of Prosecution
Filed:   June 9, 2006